Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 9, 2018

                                    No. 04-18-00566-CV

                                  Jennifer Kay ST. JAMES,
                                           Appellant

                                              v.

                                  Barbara MUENCHOW,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                              Trial Court No. 2018CV03466
                           Honorable Jason Wolff, Judge Presiding


                                       ORDER
       Appellant’s brief was due on October 31, 2018. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court